Citation Nr: 0119347	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  01-01 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

1.  Entitlement to an effective date prior to October 7, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 30, 1999, 
for the assignment of a 70 percent schedular rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
November 1968.

This matter is deemed to come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions in January 
1999 and June 2000.  Based on the conflicting correspondence 
in the claims folder, the Board finds it necessary to address 
the veteran's appeal as two separate issues involving 
entitlement to earlier effective dates: first, entitlement to 
an effective date prior to October 7, 1995, for the grant of 
service connection for PTSD; and second, entitlement to an 
effective date prior to April 30, 1999, for the assignment of 
an increased 70 percent rating for PTSD.


REMAND

In an August 1988 rating decision the RO denied service 
connection for PTSD.  The veteran was given written 
notification of that decision in September 1988, and did not 
submit a timely notice of disagreement therewith.

On October 7, 1995, the veteran submitted a further claim for 
service connection for PTSD.

In the April 1996 rating decision, service connection for 
PTSD was denied by the RO.  The veteran appealed and 
requested a personal hearing at the RO.  Following a hearing 
at the RO before a local hearing officer, the RO granted 
service connection for PTSD.  As reflected in a January 1999 
Hearing Officer Decision, a 50 percent rating was assigned 
for PTSD, effective October 7, 1995.  The veteran appealed 
for an earlier effective date for the grant of service 
connection for PTSD.  In the June 

2000 rating decision, the RO granted an increased 70 percent 
rating for PTSD, effective April 30, 1999.  The 50 percent 
rating for the period from October 7, 1995, through April 29, 
1999, remained in effect.  However, that same rating action 
also granted a total rating for compensation purposes based 
on individual unemployability, effective December 2, 1998.  
The veteran continued to appeal for an earlier effective date 
for the grant of the increased rating for the service-
connected PTSD.  A statement of the case (SOC) was issued in 
November 2000 addressing the issue of entitlement to an 
earlier effective date for the increase to a 70 percent 
rating for PTSD.  In December 2000, the veteran submitted a 
timely substantive appeal to the Board (VA Form 9) in which 
he indicated that he did not desire a hearing before a member 
of the Board.  However, the cover letter to the VA Form 9 
submitted by the veteran's representative and dated January 
8, 2001, clearly indicates that the veteran desires to "have 
a hearing with the local VA Regional Office hearing 
officers."  The case was subsequently forwarded to the Board 
for appellate consideration without affording the veteran an 
RO hearing as requested.

The Board notes that the veteran is entitled to a second 
hearing at the RO.  At the time of his earlier RO hearing, 
the issue was entitlement to service connection.  The issue 
currently on appeal involves entitlement to an earlier 
effective date for the grant of service connection as well as 
entitlement to an earlier effective date for the grant of an 
increased 70 percent rating for PTSD.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:
1.  The RO should afford the veteran a 
hearing before an RO hearing officer.  A 
transcript of the hearing should be 
associated with the claims folder.

2.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
again consider the veteran's claims on 
appeal in light of all relevant evidence 
of record (to include his hearing 
testimony) and all pertinent legal 
authority.

3.  If any benefit sought remains denied, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and be afforded the 
appropriate time period to respond before 
the claim(s) is/are returned to the Board 
for appellate consideration.

The purpose of this REMAND is to ensure that all due process 
requirements are met.  The veteran need take no action until 
otherwise notified, but he may furnish 
additional evidence and/or argument within the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


